Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22, 24, 25, 27-31, 34, 35, 37 and 39 are objected to because of the following informalities: 

Claim 22, line 4, the examiner suggests rewriting “the coverage” to --a coverage-- to avoid an antecedent issue. 

Claim 22, line 6, the examiner suggests rewriting “the coverage” to --a coverage-- to avoid an antecedent issue. 

Claim 22, line 7, the examiner suggests rewriting “the electrodes” to --the first and second electrodes-- to provide consistency in the claim language. 

Claim 22, line 8, the examiner suggests rewriting “a first functional stack” to --the first functional stack-- to avoid an antecedent issue. 

Claim 22, line 9, the examiner suggests inserting --the-- before the reception of “structured electrically conducting layers” to avoid an antecedent issue. 

Claim 22, line 12, the examiner suggests rewriting “the active zone” to --the first active zone-- to provide consistency in the claim language. 

Claim 22, line 18, the examiner suggests rewriting “second bonding layers” to --at least one second bonding layer-- to provide consistency in the claim language. 



Claim 24, line 2, the examiner suggests inserting --further-- dielectric material to properly distinguish this “dielectric material” and the previous recited “dielectric material” recited in claim 22, from which this claim directly depends from.

Claim 25, line 11, the examiner suggests rewriting “second bonding layers” to --at least one second bonding layer-- to provide consistency in the claim language. 

Claim 27, line 1, the examiner suggests rewriting “the second stack” to --the second functional stack-- to provide consistency in the claim language. 

Claim 27, line 2, the examiner suggests rewriting “the first stack” to --the first functional stack-- to provide consistency in the claim language. 

Claim 28, lines 1 and 3, at each instance the examiner suggests rewriting “the second stack” to    --the second functional stack-- to provide consistency in the claim language. 

Claim 29, line 1, the examiner suggests rewriting “the second stack” to --the second functional stack-- to provide consistency in the claim language. 

Claim 29, line 5, the examiner suggests rewriting “the first stack” to --the first functional stack-- to provide consistency in the claim language. 

Claim 30, line 1, the examiner suggests rewriting “the first stack” to --the first functional stack-- to provide consistency in the claim language. 


Claim 31, line 2, the examiner suggests rewriting “the resonator” to --the acoustic resonator-- to provide consistency in the claim language. 

Claim 31, line 2, the examiner suggests removing the recitation of “, for example by etching a sacrificial layer” since such limitation is recited in claim 32.

Claim 34, lines 1 and 2, at each instance, the examiner suggests rewriting “the first stack” to --the first functional stack-- to provide consistency in the claim language. 

Claim 34, line 2, the examiner suggests rewriting “the second stack” to --the second functional stack-- to provide consistency in the claim language. 

Claim 35, lines 2-3, the examiner suggests removing the recitation of “, having advantageously a thickness from 100nm to several hundred nm” since such limitation is recited in claim 36.

Claim 37, lines 2-3, the examiner suggests removing the recitation of “, having advantageously a thickness from 100nm to several hundred nm” since such limitation is recited in claim 38.

Claim 39, line 1, the examiner suggests rewriting “the first stack” to --the first functional stack-- to provide consistency in the claim language. 

Claim 39, line 1, the examiner suggests rewriting “the second stack” to --the second functional stack-- to provide consistency in the claim language. 

Claim 39, line 3, the examiner suggests rewriting “the coverage” to --a coverage-- to avoid an antecedent issue. 


Claim 39, line 6, the examiner suggests rewriting “the coverage” to --a coverage-- to avoid an antecedent issue. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burak (USPAT 9,525,397 B2).

In regards to claims 39 and 41, Burak teaches in Fig. 1F a bulk acoustic wave resonator comprising the following:
A first functional stack (160) and a second functional stack (formed by layers 115,125,135 and 150);
 The first functional stack including at least one first element consisting of a first layer of dielectric material (161a) interposed between two structured electrically conducting layers (161b and 162b), a coverage surface of the electrically conducting layers defining a first active zone of a Bragg reflector;
The second functional stack being a bulk acoustic resonator/transducer including at least one second element consisting of a second layer of piezoelectric material (125) interposed between a first (115) and a second electrode (135), a coverage surface of the electrodes defining a second active zone (152), and an intermediate layer/collar (150’) of an electrically insulating/dielectric material between the 
In regards to claim 40, Burak teaches in Column 7, Line 50-56, that the collar is define to adjust a frequency response of the acoustic resonator/transducer, thus the examiner interprets the bulk acoustic wave resonator to be “adjustable”. 

Allowable Subject Matter

Claims 22-38 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Burak as discussed above. However in regards to claim 22, Burak does not teach a method comprising forming a first bonding layer of an electrically insulating material on the first electrode, providing a part of the second functional stack comprising at least one second bonding layer of an electrically insulating material and the second layer of piezoelectric material, assembling the first functional stack and the part of the second functional stack comprising at least one second bonding layer and the second layer of piezoelectric material by contacting the first and second bonding layers. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 22, claims 23-38 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843